EXHIBIT 12.1 COMPUTATION OF RATIO OF EARNINGS TO FIXED CHARGES (in thousands, except ratios) Historical Fiscal Year Ended 2011 Earnings: Pre-tax income from continuing operations Plus: Fixed Charges 657 Plus:Amortization of Capitalized Interest 10 10 10 10 1 0 Total: 3,393 Fixed Charges: Interest Expensed 37 - 3 Amortized premiums, discounts, and capitalized expenses related to indebtedness 223 - - - 14 Estimated interest within rental expense 397 Total: 657 Ratio of Earnings to Fixed Charges: 5.17 For purposes of this table, “earnings” consists of income before income taxes plus fixed charges and less capitalized interest.“Fixed charges” consists of interest expense and capitalized interest.
